      Case 2:20-cv-00219-SMB Document 17 Filed 05/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elisha Forga,                                  No. CV-20-00219-PHX-SMB
10                   Plaintiff,                     ORDER
11   v.
12   Ally Financial Incorporated,
13                   Defendant.
14
15         Pursuant to the Stipulation to Dismiss (Doc. 16) and good cause appearing,
16         IT IS ORDERED that this matter is dismissed with prejudice, each side to bear its

17   own fees and costs.
18         Dated this 6th day of May, 2020.

19
20
21
22
23
24
25
26
27
28
